Appellant, a resident of Kaufman County, appeals here from an order overruling his plea of privilege. The suit below was for balance due on a note dated September 1, 1932, in the original sum of $1,375, payable in installments of $25 per month at the office of S. B. Perkins, Dallas, Texas. Additional allegations of plaintiff's petition were that defendant Stewart had "executed in writing a new promise to pay the balance due on said note in January, 1939, which promise defendant has failed to perform." These allegations are not to be construed as any part of plaintiff's cause of action on this appeal, no proof having been adduced thereon. Likewise, appellee states that his averments concerning another independent obligation, dated April l, 1936, form no part of this appeal. The installment note in question was payable in Dallas County, and appellant's defense thereto of limitation is referable to a trial of plaintiff's cause on its merits. The interlocutory order, fixing venue of the obligation thus declared upon, is affirmed.